 



EXHIBIT 10.36
COMPENSATION ARRANGEMENTS FOR OUTSIDE DIRECTORS
Cash Compensation
The Board of Directors approved a 10% reduction in cash compensation to outside
directors, effective January 1, 2008. Effective as of that date, the cash fees
paid to outside directors are as set forth below.
     Chairman of the Board
The Chairman of the Board of Directors, Mr. R.S. Evans, receives a cash retainer
fee of $90,000 per year. Mr. Evans receives no other cash compensation for his
service on the Board and its Committees.
     Other Non-Employee Directors
Non-employee directors, other than Mr. Evans, receive the following cash
compensation:

•   $22,500 annual Board retainer   •   $9,000 annual retainer for chairman of
the Audit Committee   •   $1,350 annual retainer for other Audit Committee
members   •   $2,700 annual retainer for chairman of the Management Organization
and Compensation Committee   •   $1,800 annual retainer for Executive Committee
members   •   $1,800 for each Board meeting and Committee meeting attended

Stock Compensation
Non-employee directors are awarded, on the date of the Annual Meeting of
Stockholders, an annual grant of restricted stock units (“RSUs”) for shares of
Company common stock having a value of approximately $15,000 on the date of
grant. The RSUs vest in full on the date of the next Annual Meeting of
Stockholders or upon a change in control of the Company. The shares of stock
represented by vested RSUs are delivered to the director upon cessation of his
service on the Board. All unvested RSUs are forfeited upon cessation of a
director’s service on the Board for any reason. Each non-employee director
received a grant of 2,205 RSUs on April 23, 2007, with a value of approximately
$15,000, based on the fair market value of Company common stock on that date.
These RSUs vest on April 21, 2008, the date of the 2008 Annual Meeting of
Stockholders.
The Company reimburses its directors for reasonable expenses incurred in
attending Board and Committee meetings.

